DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Dohi reference was utilized in the most recent Final office action for independent claim 21 but applicant has not directed any arguments to this reference.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dohi (US 20200379231).

Regarding claim 1, Fiolka discloses an imaging system comprising: 
a light source configured to generate a beam of light;  [See Dohi [Fig. 13] Light (131).]
a first mirror configured to scan the beam of light across a second mirror so the beam of light passes through an objective and is reflected by the second mirror during the scan to yield reflections of the beam of light that pass through the objective prior to returning to the first mirror, [See Dohi [Fig. 13] First scan mirror (132), objective (4), second reflecting means (7).]
the second mirror including a first portion configured to reflect the beam of light at a different distance than a second portion of the second mirror; and  [See Dohi [Fig. 13] Second reflecting means (7) that receives/reflects light rays corresponding to different distances.]
at least one device configured to capture one or more images of a sample using the reflections of the beam of light.  [See Dohi [Fig. 13] Camera (135).]

Regarding claim 5, Dohi discloses the system of claim 1.  Furthermore, Dohi discloses
wherein, the first mirror is configured to scan the beam of light across the second mirror so the beam of light passes through the objective before reaching the second mirror.   [See Dohi [Fig. 13] First scan mirror (132), objective (4), second reflecting means (7).]

Regarding claim 11, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 11.

Regarding claim 23, Dohi discloses the system of claim 1.  Furthermore, Dohi discloses
a first portion of the second mirror is at a different distance from the objective than a second portion of the second mirror.  [See Dohi [Fig. 13] Second reflecting means (7) that receives/reflects light rays corresponding to different distances due to the curved reflecting means (7).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dohi (US 20200379231) in view of Fiolka (US 20180292321).

Regarding claim 2, Dohi discloses the system of claim 1.  Furthermore, Dohi does not explciitly disclose
wherein, the first mirror is configured scan of the beam of light across the second mirror over a period of time including a first time increment and a second time increment.  
However, Fiolka does disclose
wherein, the first mirror is configured scan of the beam of light across the second mirror over a period of time including a first time increment and a second time increment.  [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Dohi to add the teachings of Fiolka, in order to incorporate extended focusing into a microscopic imaging system such that improved resolution is obtained [See Fiolka [0006]].

Regarding claim 3, Dohi (modified by Fiolka) disclose the system of claim 2.  Furthermore, Dohi does not explciitly disclose
wherein, the beam of light is reflected by a first portion of the second mirror during the first time increment to generate a first reflection, and is reflected by a second portion of the second mirror during the second time increment to generate a second reflection.  
However, Fiolka does disclose
wherein, the beam of light is reflected by a first portion of the second mirror during the first time increment to generate a first reflection, and is reflected by a second portion of the second mirror during the second time increment to generate a second reflection.  [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]
Applying the same motivation as applied in claim 2. 

Regarding claim 4, Dohi (modified by Fiolka) disclose the system of claim 3.  Furthermore, Dohi does not explciitly disclose
wherein, the first reflection has a different axial focus than an axial focus of the second reflection.  
However, Fiolka does disclose
wherein, the first reflection has a different axial focus than an axial focus of the second reflection.  [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]
Applying the same motivation as applied in claim 2.

Regarding claim 12, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, Dohi discloses the system of claim 11.  Furthermore, Dohi does not explciitly disclose
wherein, the second mirror configured to provide different axial foci during the scanning of the beam of light across the second mirror.
However, Fiolka does disclose
wherein, the second mirror configured to provide different axial foci during the scanning of the beam of light across the second mirror. [See Fiolka [Fig. 12 and 0108] Acquring an image at each plane by sweeping the axial position of the laser line focus.  Once completed…the laser line focus and the Z-galvo mirror (1212) are moved to a new focal plane, and another image is acquired.  This process is repeated until all images are acquired.]
Applying the same motivation as applied in claim 2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dohi (US 20200379231) in view of Hillman (US 20160327779).

Regarding claim 10, Dohi discloses the system of claim 1.  Furthermore, Dohi does not explicitly disclose
wherein, the objective is offset with respect to an optical axis.  
However, Hillman does disclose
wherein, the objective is offset with respect to an optical axis.  [See Hillman [0363] Illumination beam is offset with respect to optical axis of the objective.  Therefore, the objective is offset with respect to an optical axis of the illumination.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Dohi to add the teachings of Hillman, in order to combine microscopic systems such that improved image acquisition including depth is obtained [See Hillman [0017]].



Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dohi (US 20200379231) in view of Wu (US 20200376488).

Regarding claim 7, Dohi discloses the system of claim 1.  Furthermore, Dohi does not explicitly disclose
further comprising: another device configured to measure a focus of each of the reflections of the beam of light.  
However, Wu does disclose
further comprising: another device configured to measure a focus of each of the reflections of the beam of light.  [See Wu [0144] An optical device for remote focusing is synchronized with the camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Dohi to add the teachings of Hillman, in order to utilize an additional optical device to perform remote focusing.

Regarding claim 19, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 19.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dohi (US 20200379231) in view of Svoboda et al. (herein after will be referred to as Svoboda) (US 20170123196).

Regarding claim 8, Dohi discloses the system of claim 1.  Furthermore, Dohi does not explicitly disclose
wherein, the first mirror is configured to transmit the reflections of the beam of light to another objective, and the another objective is configured to illuminate the sample using the reflections of the beam of light.  
However, Svoboda does disclose
wherein, the first mirror is configured to transmit the reflections of the beam of light to another objective, and the another objective is configured to illuminate the sample using the reflections of the beam of light.  [See Svoboda [Fig. 2] Mirror (230) receives reflection of light from remote focus unit (222) which includes a first objective (218), and redirects the reflected light to second objective (250) for illuminating sample (252).] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Dohi to add the teachings of Svoboda, in order to improve upon microscopic imaging by implementing a rapid form of remote focusing [See Svoboda [0008]]. 
 
Regarding claim 9, Dohi (modified by Svoboda) disclose the system of claim 8.  Furthermore, Dohi does not explicitly disclose
wherein, the at least one device is configured to capture the one or more images of the sample based on illumination of the sample using the reflections of the beam of light from the another objective.  
 However, Svoboda does disclose
wherein, the at least one device is configured to capture the one or more images of the sample based on illumination of the sample using the reflections of the beam of light from the another objective.  [See Svoboda [Fig. 2] Another objective (25) and camera (240 or 244).]
Applying the same motivation as applied in claim 8.

Regarding claim 16, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 17.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dohi (US 20200379231) in view of Oshiro et al. (herein after will be referred to as Oshiro) (US 20050258335).

Regarding claim 21, Fiolka discloses an imaging system comprising: 
a light source configured to generate a beam of light; [See Dohi [Fig. 13] Light (131).]
a first mirror configured to scan the beam of light across a second mirror so the beam of light passes through an objective and is reflected by the second mirror during the scan to yield reflections of beam of light,  [See Dohi [Fig. 13] First scan mirror (132), objective (4), second reflecting means (7).]
the second mirror including a first portion configured to reflect the beam of light at a different distance than a second portion of the second mirror; and [See Dohi [Fig. 13] Second reflecting means (7) that receives/reflects light rays corresponding to different distances.]
at least one device configured to capture one or more images of a sample using the reflections of the beam of light   [See Dohi [Fig. 13] Camera (135).]
Fiolka does not explicitly disclose
  
However, Oshiro does disclose
  [See Oshiro [Fig. 26] Light source reflected from sample to focus sensor (32) and image sensor (31).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Fiolka to add the teachings of Oshiro, in order to utilize a separate camera for focus control such that image acquisition is performed simultaneously with focus control [See Oshiro [0006]].

Regarding claim 22, Dohi (modified by Oshiro) disclose the system of claim 21.  Furthermore, Dohi discloses
wherein, the at least one device includes a first camera configured to capture the one or more images of the sample using the reflections of the beam of light, and [See Dohi [Fig. 13] Camera (135).]
Dohi does not explicitly disclose
the at least one device includes a second camera configured to measure the focus of each of the reflections of the beam of light.  
However, Oshiro does disclose
the at least one device includes a second camera configured to measure the focus of each of the reflections of the beam of light.  [See Oshiro [Fig. 26] Light source reflected from sample to focus sensor (32) and image sensor (31).]
Applying the same motivation as applied in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Examiner, Art Unit 2486